Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

(1) KEN B. PRIVETT, PLC, an Oklahoma
professional limited liability company,
Plaintiff,

Vv. Case No. 20-cv-00069-CVE-FHM

INC., a Florida corporation,

and

(3) LANDO RESORTS CORPORATION,

a Florida corporation,

DEMAND FOR JURY TRIAL

)
)
)
)
)
)
(2) BERKLEY VACATION RESORTS, _)
)
)
)
)
)
) ATTORNEY’S LIEN CLAIMED

Defendants.
PETITION FOR DECLARATORY JUDGMENT

COMES NOW Plaintiff, Ken B. Privett, PLC, an Oklahoma Professional Limited
Liability Company, by and through its attorney, Gregory Meier of Meier and Associates, filing
this Petition for Declaratory Judgment, pursuant to the Federal Rules of Civil Procedure Rule
57, Federal Rules of Civil Procedure Rule 65°, and 28 U.S.C. §§ 2201-02, and would show the
Court the following:

NATURE OF ACTION

This is an action for relief pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201,
Fed. R. Civ. P. 57, Fed. R. Civ. P. 65 requesting the adjudication of (1) Defendants’ claims of
Plaintiff's tortious interference of contract against the individuals, whose accounts are listed on
the Master List, included as Exhibit |, (2) a Temporary Restraining Order and Injunction against
the Defendants to the current Florida state proceedings against the Plaintiff under the

Defendants’ claim of tortious interference of contract by Plaintiff, and (3) adjudication that

 

' See Sampson v. Murrary, 415 U.S. 61, 88 (1974).
~ Fed. R. Civ. P. 63 allows this Court to grant temporary injunctive relieve and temporary restraining orders when
facts contained within the petition show immediate and irreparable injury, loss, or damage resulting to the movant.
Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 2 of 8

Plaintiff's conduct as an attorney representing the interests of the individuals listed on the Master
List was neither malicious nor dishonest.
PARTIES
1. Plaintiff is an Oklahoma Professional Limited Liability Company doing business in

Pawnee County, Oklahoma.

ed

Defendants are Florida Corporations and doing business within the boundaries of Florida
State borders.

JURISDICTION AND VENUE
3. The subject matter in controversy is within the jurisdictional limits of this Court.
4. This Court has jurisdiction over the parties based on diversity of citizenship.
5. Venue is proper because Plaintiff's principal place of business is within Pawnee County,

Oklahoma which is within the jurisdiction of this Court.
6. The aggregate of all claims is over the jurisdictional amount of $75,000.
STATEMENT OF THE FACTS

7. On December 19, 2019, Defendants filed three (3) separate Complaints against Plaintiff
in the county court of Broward County, Florida. In these lawsuits, Defendants allege
Plaintiff tortiously interfered with existing contracts between Defendants and (a) June M.
Dickson and Paula E Archibald, (b) Tina M Cabrera and Ronald J. Cabrera, and (c)
Tommy G. Brown and Glenda Peacock Brown (hereinafter “clients,” “Timeshare
Purchasers,” or “Individuals”). In these three (3) Complaints, Defendants asserted as a
basis for their allegations a demand letter authored by Plaintiff on behalf of his clients
and sent to the Defendants. A copy of a representative sample of said demand letter is

attached marked as Exhibic |.
Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 3 of 8

8. On January 21, 2020, Plaintiff received at its office in Pawnee County, Oklahoma an
email from Mr. Ron Charlot-Aviles, attorney, on behalf of Defendant Berkley Vacation
Resort and Lando Resorts Corporation demanding a monetary settlement payment from
Plaintiff and information in exchange for assurance that Defendants would not sue
Plaintiff for further causes of action.

9. Contained within Mr. Ronald Charlot-Aviles email was a master client list of accounts.
(hereinafter “Master Client list’)(See attached Exhibit 2). Defendants made clear they
would file separate, individual lawsuits against Plaintiff under a cause of action of
tortious interference of existing contract with those listed on the Master Client list should
Plaintiff refuse to pay to Defendants a monetary settlement, and turn over the information
Defendants sought.

ARGUMENT AND AUTHORITIES

10. Federal Rules of Civil Procedure Rule 57 governs Declaratory Judgment actions.? “Ina
case of actual controversy within its jurisdiction ... any court of the United States, upon
the filing of an appropriate pleading, may declare the rights and other legal relations of
any interested party seeking such declaration, whether or not further relief is or could be
sought.” 28 U.S.C. § 2201 (emphasis added).

1]. Federal Rules of Civil Procedure Rule 65 governs Temporary Restraining Orders and
Temporary Injunction. Plaintiff will suffer “immediate and irreparable injury, loss, [and]

damage” resulting if Plaintiff is required to defend multiple Florida state court cases

 

> “In a case of actual controversy within its jurisdiction ... as determined by the administering authority, any court of
the United States, upon the filing of an appropriate pleading, may declare the rights and other legal relations of any
interested party seeking such declaration, whether or not further relief is or could be sought. Any such declaration
shall have the force and effect of a final judgment or decree and shall be reviewable as such.”

3
Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 4 of 8

12.

13.

14.

15.

16.

17.

18.

wherein Plaintiff's sole contact with Florida is an attorney demand letter. Plaintiff will be
subjected to unnecessary cost of multiple legal defenses.

Plaintiff, as alleged above, has been sued in three (3) separate Florida cases for tortious
interference with existing contract. Defendants have also threatened to continue to file
105 other cases against Plaintiff for the same cause of action — tortious interference with
existing contract.

Declaratory judgment may be sought in this case because cases of actual controversy
exist.

COUNT 1

ACTION FOR A DECLARATORY JUDGMENT AGAINST DEFENDANTS AS
TO THOSE CLIENTS LISTED ON DEFENDANT’S MASTER ACCOUNT LIST

Plaintiff restates and realleges the allegations in Paragraphs | through 13.

Upon information and belief, the Defendants’ claims of tortious interference with existing
contract is invalid as against Plaintiff.

To establish tortious interference with contract, the Defendants must prove (1) the
interference was with an existing contractual or business right, (2) such interference was
malicious and wrongful, (3) the interference was neither justified, privileged, nor
excusable, and (4) the interference proximately caused damage.*

Plaintiff, on behalf of the Timeshare Purchasers, sent an exit letter such as Exhibit | to
Defendants initiating its representation of the Timeshare Purchasers to the Defendants.
This letter was not sent by Plaintiff with the intention to procure a breach of contract

between the Timeshare Purchasers on the Master List and the Defendants. The action of

 

* Restatement (Second) of Torts (1977); Wilspee Techs., Inc. v. Dunan Holding Group Co., Lid., 204 P.3d 69, 74;
see Voiles v Santa Fe Minerals, Inc., 91 P.2d 1205, 1209; see Mac Adjustment, Inc. v Property Loss Research
Bureau, 595 P.2d 427, 428.
Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 5 of 8

sending the exit letter on behalf of the Timeshare Holders was neither malicious nor

wrongful. Plaintiff merely acted in a representative capacity as an attorney in his due

course of legal representation.

19. By Plaintiff sending this exit letter on behalf of the Timeshare Purchasers, there is no
evidence to support an absence of justification or malicious conduct which is required to
prove tortious inference with contract.

20. Plaintiff is entitled to judgment declaring it did not tortiously inference with individuals’
existing contracts which are contained on the Master List.

21. Plaintiff is entitled to judgment declaring its conduct in representing the Timeshare
Purchasers on the Master List was neither malicious nor dishonest.

WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
jointly and severally, that Plaintiff did not tortiously inference with individuals’ existing
contracts which are contained on the Master List, that the claim of tortious interference with
existing contract be found invalid and unenforceable against the Plaintiff, and that the Court find

Plaintiff's conduct in contacting the Defendants was neither malicious nor dishonest.

COUNT 2
ACTION FOR TEMPORARY RESTRAINING ORDER AND INJUCTIVE
RELIEF AGAINST DEFENDANTS’ AS TO THEIR CURRENT FLORIDA
STATE CASES PENDING AGAINST PLAINTIFF
22. Plaintiff realleges and realleges the allegations contained in paragraphs | through 21.
23. Plaintiff is entitled to a Temporary Restraining Order and Injunction as to all the current

Broward County, Florida state proceedings against the Plaintiff in cases COCE-19-

029045(50), COCE-19-029314(50), and COCE-19-029054(53), and any other similar
Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 6 of 8

pending cases, until this Court resolves the issue of tortious interference of contract

between Plaintiff and Defendants arising from Plaintiff's legal representation of

Individuals on the Master Client list actually exists.

24. The Defendants’ claims against Plaintiff in cases COCE-19-029045(50), COCE-19-
0293 14(50), and COCE-19-029054(53), are all individuals contained within the Master
List itself. (Exhibit 2).

25. Until this Court resolves the issue of tortious interference of contract in Count 1, Plaintiff
is entitled to a Temporary Restraining Order and Temporary Injunction to the current
Florida state cases which Defendants have brought.

26. If Plaintiff is required to defend multiple Florida state court cases wherein Plaintiff's sole
contact with Florida is an attorney demand letter, Plaintiff will be subjected to
unnecessary cost of legal defense.

27. Plaintiff will suffer irreparable harm if a Temporary Restraining Order and Temporary
Injunction are not issued halting all Florida state court proceedings by Defendants against
the Plaintiff.

28. Plaintiff is entitled to a Temporary Restraining Order and Temporary Injunction against
the Defendants’ Florida state proceedings.

WHEREFORE, Plaintiff prays for a Temporary Restraining Order and Temporary
Injunction against all Defendants’ pending Florida state proceedings as set out above until this
Court determines the issue of Plaintiff's tortious interference of contract with Defendants.

RESERVATION OF RIGHTS
Plaintiff expressly reserves his right, pursuant to Fed. R. Civ. P. 15, to supplement or

amend his claims at such time the need arises, including without limitation his defenses to any
Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 7 of 8

claims of infringement which may hereafier be made by Defendants as to Count 1 or Count 2,
contrary to Plaintiff's allegations herein, any of said claims are finally adjudged to be valid and
enforceable.
CONCLUSION

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for judgment against
Defendants, and each of them, jointly and severally, (1) that Plaintiff did not tortiously interfere
with Individuals’ existing contracts which are contained on the Master List, and the claim of
tortious interference with existing contract be found invalid and unenforceable against the
Plaintiff, (2) that Plaintiff's conduct in contacting Defendants on behalf of clients on the Master
Client list was neither malicious nor dishonest, and (3) a Temporary Restraining Order and
Temporary Injunction against the Defendants’ pending Florida state proceedings against Plaintiff
until this Court resolves the issue of tortious interference of contract by Plaintiff against the

Defendants.

Respectfully Submitted,

/s! Gregory G. Meier
Gregory G. Meier, OBA #6122
MEIER & ASSOCIATES
1524 S. Denver Ave.
Tulsa, OK 74119-3829
Tel: (918) 584-1212
Fax: (918) 584-1295
Attorney for Plaintiff
Case 4:20-cv-00069-CVE-FHM Document 1 Filed in USDC ND/OK on 02/20/20 Page 8 of 8

STATE OF OKLAHOMA _ )
) ss.
COUNTY OF Tulsa )

Ken B. Privett, Manager of Ken B. Privett, PLC, of lawful age, being first duly sworn
upon oath, states that | am the Manager of Plaintiff in the above-captioned matter; that i have
read the above and foregoing document and know the contents thereof; and that the statements
and matters contained therein are true and correct to the best of my knowledge and belief.

Cc

KEN B. PRIVETT, Manager

 

th
Subscribed and swom to before me this | 6 day of le br ual Y , 2020,

JENNIFER LYNN JONES DONOHUE ~
Notary Public, State of Oklahoma | apo aan Prot
Commission # 16011799 de By 4 .
My Commission Expires 12-22-2020 vr - thy ; 4 rita _.
/ NOTARY PUBL{C,Commission
# 1011799 | E

My commission expires:

[2-23-2030

 

 

 

 
